Citation Nr: 0421845	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for VA benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1942 to 
January 1946, from September 1950 to September 1951, from 
October 1951 to September 1957, and from September 1963 to 
August 1967 at which time he retired with over 20 years' 
active military duty.  The veteran died in June 2001 at age 
78.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the appellant was not entitled 
to recognition as the veteran's surviving spouse at the time 
of the veteran's death.  The case is now ready for appellate 
review.  

Because an award of dependency and indemnity compensation 
(DIC) was previously made in this case to the veteran's 
second spouse, contested claims procedures were applicable in 
the processing of this case.  38 C.F.R. §§ 20.500-20.504 
(2003).  The evidence on file shows that the veteran's second 
spouse was properly informed and notified of the appellant's 
pending appeal.  In August 2003, the veteran's second spouse 
wrote reaffirming that she and the veteran were married in 
July 1978, and that they remained married until the time of 
the veteran's death.  Although notified of her right to 
intercede in the appellant's appeal, she did not elect to do 
so and, in light of the decision in this appeal, she did not 
need to do so.  





FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran and the appellant were married in January 
1942 and divorced in May 1978.  

3.  The veteran married another woman in July 1978 and 
although he appears to have separated from his second wife in 
1992, he remained legally married to his second wife until 
the time of his death in June 2001.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. 
§§ 101, 103, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.50, 3.53, 3.205, 3.206 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA requires that VA notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims.  

This appeal presents a very narrow question of whether the 
appellant may be recognized as the veteran's surviving 
spouse.  The appellant in this case has been notified of the 
evidence necessary to substantiate her claim on numerous 
occasions commencing with notification of the initial 
decision issued in this case in September 2002.  This 
notification referred to earlier such notifications posted to 
the appellant in 1995 and 2001.  The appellant was notified 
of the applicable laws and regulations governing recognition 
of marriages and divorces, and of the regulations 
implementing VCAA in the November 2002 statement of the case.  
The appellant has availed herself of the opportunity to 
submit evidence and argument during the pendency of this 
appeal, and she testified at a personal hearing at the RO in 
November 2003.  In August 2003, the RO notified the appellant 
of the expanded VA duties to assist and notify of VCAA, of 
the evidence which had already been received and of the 
evidence VA was responsible to collect and the evidence she 
was responsible to submit.  This notification informed her 
that VA would assist her in collecting any evidence she might 
reasonably identify.  

All known relevant evidence regarding the narrow issue 
presented in this appeal has been collected for review and 
placed on file.  The appellant does not contend and the 
evidence on file does not demonstrate that there remains any 
additional relevant evidence which has not been collected for 
review.  The Board finds that the appellant was clearly 
advised of the evidence she must submit and the evidence 
which VA would collect on her behalf, and that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  
Spouse means a person of the opposite sex whose marriage to 
the veteran meets the requirements of § 3.1(j).  38 C.F.R. 
§ 3.50(a).  

Surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of or procured by the veteran 
without fault of the spouse and (2) has not remarried or has 
not since the death of the veteran (and after September 1962) 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured 
by the veteran without fault of the surviving spouse.  
38 C.F.R. § 3.53(a).

Proof of marriage is governed by regulation at 38 C.F.R. 
§ 3.205.  The validity of a divorce decree regular on its 
face, will be questioned by VA only when such validity is put 
in issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into question 
(a) where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce; (b) 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  38 C.F.R. § 3.206.  

Analysis:  The facts presented in this case are well 
established by the documentary evidence of marriage and 
divorce on file.  The veteran and the appellant were married 
in January 1942.  They remained married for some 36 years 
until they were divorced by a court of competent jurisdiction 
in the State of Texas in May 1978.  The veteran remarried his 
second wife some two months later in July 1978.  The veteran 
and his second wife apparently cohabited together as husband 
and wife for some 14 years until the veteran left her in 1992 
to live alone.  In 1993, the veteran then moved to live in a 
trailer on his daughter's property.  The veteran and his 
second wife did not reconcile following their separation, but 
neither did they obtain a valid divorce in the State of Texas 
(or elsewhere).  The appellant had contact with the veteran 
from the time of his relocation to his daughter's property in 
1993 until he died in June 2001, but at no time during this 
period did they live together either in his home or hers, nor 
did they hold themselves out to the public as being married 
to each other.  After the veteran's death, the appellant and 
other family members apparently incurred the expenses 
associated with the veteran's death and funeral.  Following 
the veteran's death, his second wife obtained an award of 
dependency and indemnity compensation based upon her status 
as the veteran's surviving spouse.  The appellant claims to 
be the veteran's surviving spouse as the basis of this 
appeal.  

In testimony and written statements, the appellant has 
essentially argued that her divorce from the veteran was not 
valid because she was not notified of the date of the hearing 
for the final judgment of divorce nor was she present at that 
hearing.  She has also reported, however, that she was 
certainly aware that a divorce action was pending in the 
Texas court, and that she subsequently received notice of the 
finality of this divorce shortly after it was effected in May 
1978.  The appellant has also reported that the veteran was 
not of sound mind in his later years and that after he 
returned to live on their daughter's property in 1993, she 
maintained contact with him and assisted him continually 
until the time of his death in 2001.  She also reported that 
at no time following his return in 1993 did she reside with 
him at his domicile, nor he with her at her home.  She 
reported that following the veteran's separation from his 
second wife, his second wife maintained no further steady 
contact with the veteran, nor did she assist him or care for 
him in his daily living at any time until his death in 2001.  
She also reported that she and other family members incurred 
all the veteran's final medical and burial expenses without 
contribution from the veteran's second wife.  

There is also on file the copy of a September 1978 motion 
filed by the appellant to enforce payment of child support 
which was ordered in the initial decree of divorce in May 
1978.  The appellant relied upon the May 1978 judgment of 
divorce in attempting to enforce this petition.  There is 
also on file a December 1982 petition by the appellant to 
essentially reopen the property settlement portion of the May 
1978 judgment of divorce whereby the appellant attempted to 
secure an equal undivided one half interest in the veteran's 
military retirement benefits.  Again, the appellant relied 
upon the underlying May 1978 judgment of divorce in 
attempting to modify the original property settlement 
contained therein.  

The preponderance of the evidence of record is against the 
appellant's claim for recognition as the veteran's surviving 
spouse for VA benefit purposes.  The evidence on file 
establishes that the veteran validly divorced the appellant 
in a court of competent jurisdiction in the State of Texas in 
May 1978.  The State of Texas divorce decree on file is valid 
on its face.  The decree resulted only after the veteran had 
secured the Court's personal jurisdiction over the appellant 
by having her validly served with process, and the Court had 
proper jurisdiction as to the subject matter, and as the 
county where both parties resided.  The appellant's claim to 
invalidity of the divorce based upon her alleged failure to 
receive notice for the final judgment of divorce hearing and 
her actual failure to appear on that date is without merit.  

The evidence on file, including her sworn testimony at the RO 
in November 2003, makes its clear that she was aware that a 
divorce action was pending.  Indeed, she indicated that two 
prior divorce actions had been initiated by the veteran prior 
to the third divorce action which became final.  
Additionally, although the appellant has testified that she 
has attempted to overturn this action on numerous occasions, 
the documentary evidence on file and her testimony reveal 
that she has only ever actually contested the property 
settlement portion of the divorce action, but that at no time 
has she ever actually contested the divorce from the bonds of 
matrimony from the veteran.  That is, although the appellant 
has attempted to establish a fairer or more advantageous 
property settlement and/or an increase or enforcement in 
child support, there is no documentary evidence that she ever 
contested the actual divorce of the bonds of matrimony 
between the veteran and herself which was lawfully effected 
in May 1978.  This divorce was valid in the State of Texas, 
and sufficiently valid for the veteran to have remarried some 
two months later in July 1978 to his second wife.  The 
veteran's marriage to his second wife remained valid and in 
effect at all times until his death in June 2001.  The 
validity of the veteran's marriage to his second wife was not 
compromised by the fact that he ceased cohabiting with his 
second wife in 1992 until he died in 2001.  

The Board has carefully considered all of the evidence on 
file and the written and testimonial argument provided by the 
appellant in this case.  The Board is not unsympathetic to 
the fact that she and the veteran were indeed married for 
some 36 years and that eight children were born of that 
marriage during a time when this family was adversely 
affected by the exigencies of the veteran's various 
assignments in active military service, and that the veteran 
subsequently left her.  The Board is also not unsympathetic 
with the fact that the appellant apparently expended time and 
money in assisting the veteran in the later years of his 
life, including expenses associated with his death.  
Unfortunately, the outcome of the appellant's appeal is not 
governed by a weighing of the essential fairness and relative 
equities presented in this appeal, but rather upon the 
governing laws and regulations as to who may be recognized as 
the veteran's surviving spouse for VA benefit purposes.

The evidence of record reveals that the veteran and appellant 
were divorced in May 1978, and that the veteran married his 
second wife in July 1978, and that this second marriage 
remained in effect until his death in June 2001.  The 
veteran's second wife is the veteran's surviving spouse for 
VA benefit purposes.  There is no evidence that the veteran 
took any action to effect a divorce from his second wife any 
time subsequent to his separation from her in 1992, nor is 
there any evidence that the veteran and appellant were 
remarried following such divorce or that they manifested a 
common law marriage subsequent to such divorce.  



ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA benefit purposes.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



